Bloodworti-i, J.,
dissenting. Necessarily I must agree with the headnote in. this case, for the principle therein announced is well settled. However, there is another rule of law just as well settled, and that is that “the contract as contained in the policy must be construed as a whole, so that, if possible, each stipulation shall be made consistent with the others, and the whole allowed to stand.” Construing together and as a whole the constitution and by-laws of the Hebrah Gemiluth Hesed Society, the writer thinks *352that the two stipulations quoted in the majority opinion, and which are held in that opinion to be “in apparent conflict,” are consistent with each other, and the contract should be allowed to stand. Under all the facts and circumstances of the case the writer thinks the judgment should be affirmed.